Citation Nr: 0125569	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  96-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for lung cancer, claimed as 
secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.  

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of an August 1995 rating decision 
from the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for lung cancer.  In a July 1997 
decision, the Board remanded the case to the RO for further 
development.  The requested development having been 
completed, the case has now been returned to the Board for 
further appellate consideration.  

The Board notes that in August 2000 the veteran requested a 
second RO hearing.  However, in a November 2000 written 
statement, the veteran withdrew his request for an additional 
hearing.  


FINDINGS OF FACT

1.  The veteran was not exposed to radiation during his 
period of active military service.  

2.  The veteran's lung cancer was not manifested during his 
period of active military service or within one year of 
discharge from service, nor is his lung cancer otherwise 
related to his period of active military service.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes the 
veteran's service medical records, military personnel 
records, VA medical records and responses from the Defense 
Special Weapons Agency and the Naval Dosimetry Center.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the veteran with this claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for lung cancer claimed as 
secondary to radiation exposure.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, the veteran was afforded a 
RO hearing in accordance with his request.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records reflect the veteran's systems were 
clinically evaluated as normal upon physical examination 
dated in December 1950.  Clinical records are silent for any 
complaints, treatment, or diagnoses relevant to the lungs or 
radiation exposure.  Upon separation examination dated in 
November 1953, the veteran's systems were clinically 
evaluated as normal; a chest x-ray was reported to be 
negative. 

Service personnel records reflect a military occupational 
specialty of amphibious tracked vehicle mechanic.  During the 
period from July 1952 to October 1953, the veteran was 
assigned to the H & S Company, 3rd Am Trac Battalion, Camp 
Pendleton, California.  

Upon VA Agent Orange examination dated in May 1991, the 
veteran reported being exposed to radiation in 1952 or 1953 
when his company was assigned to Nevada.  It was noted that 
although the veteran did not go to Nevada, he was involved in 
unloading contaminated radiation material and transporting it 
to Camp Pendleton.  The examiner noted the veteran had some 
symptoms of post-traumatic stress disorder, but stated that 
he believed a more accurate diagnosis was a generalized 
anxiety disorder and overlapping adjustment disorder.  

Another VA examination report dated in May 1991 reflects the 
lungs were clear to auscultation and breath sounds were 
distant and symmetrical.  No relevant diagnoses were noted.  

Relevant VA treatment records dated in 1995 reflect treatment 
for severe chronic obstructive pulmonary disease and a four 
centimeter density in the right upper lobe lung mass.  In 
March 1995, the veteran underwent a flexible fiberoptic 
bronchoscopy, mediastinoscopy, and right upper lobe lobectomy 
via thoracotomy incision.  It was noted the veteran had a 
significant cigarette history.  A laboratory report 
demonstrates peripheral adenocarcinoma with no involvement of 
pleura, bronchial margin, parabronchial lymph nodes, or 
multiple mediastinal lymph nodes.  It was noted there was no 
evidence of nodule involvement or metastasis.  

At his April 1996 RO hearing, the veteran testified that he 
was stationed at Camp Delmar, California when he was exposed 
to radiation.  He stated that he was an amphibious tracked 
vehicle crew chief.  He stated that he went through back 
roads to pick up Am Tracks off of a railroad car shipped from 
Nevada and drove them back to Camp Delmar, which was across 
the street from Camp Pendleton.  The veteran stated that they 
parked the vehicles behind a maintenance shed.  He also 
stated that some tanks and other things arrived a few days 
later and a cable was put around the area with radiation 
signs on it.  He testified that it was never explained to him 
what those vehicles had participated in.  The veteran 
reported that these events took place in early 1953.  He 
stated that no one had ever advised him that the vehicles had 
been exposed to radiation.  The veteran reported being in 
close proximity to the vehicles for about 12 hours and 
marching within 30 to 40 feet of them twice a day for three 
to five months.  He stated that he was diagnosed with lung 
cancer in February 1995.  The veteran's spouse testified that 
he had no energy or air level and that he was chair-bound.  

A July 1996 report of contact with a VA physician indicates 
that no special radiation records were collected or performed 
in regard to this veteran.  

In September 1997, the RO wrote the Defense Special Weapons 
Agency and requested confirmation of his presence and duties 
at a nuclear test as well as the recorded level of radiation 
exposure.  The RO letter indicates that the veteran's hearing 
transcript regarding his testimony of exposure was provided.  

In a December 1997 letter, the Defense Special Weapons Agency 
reported that in the spring of 1953, the United States 
conducted an atmospheric nuclear test series named Operation 
UPSHOT-KNOTHOLE from March to June 1953 at the Nevada test 
site.  During this operation, the 2d Marine Corps Provisional 
Atomic Exercise Brigade (MCPAEB) conducted a tactical 
training exercise in conjunction with Shot BADGER, a 23-
kiloton device detonated on April 18, 1953.  The 2d MCPAEB 
was composed of Marine Corps units and personnel from Camp 
Pendleton, California and Camp Lejeune, North Carolina.  Two 
amphibious tracked vehicles were used during the exercise.  
The vehicles were procured from the Marine Corps Supply Depot 
Annex at Barstow, California and used as part of an equipment 
display set up near ground zero to test and evaluate the 
effects of the detonation on various items of Marine Corps 
equipment.  As a result of the detonation, one vehicle was 
damaged beyond repair and the other remained operable.  
Vehicle decontamination took place at Yucca Pass.  Vehicles 
were worked until the contamination was reduced to background 
level.  Additional decontamination was performed at Camp 
Desert Rock Nevada as needed.  A review of unit diaries for 
Headquarters and Service Company for the Operation UPSHOT-
KNOTHOLE period demonstrated no entries indicating the 
veteran's presence at the Nevada test site during a test.  It 
was also noted that no record indicated that vehicles from 
the veteran's unit were at the Nevada test site during 
Operation UPSHOT-KNOTHOLE.  It was recommended that further 
inquiry be made to the Naval Dosimetry Center.  In summary, 
the Defense Special Weapons Agency found that historical 
records did not document the veteran's participation in an 
atmospheric nuclear test during his military service and no 
record of radiation exposure for him was found.  

In July 1999, the RO requested verification of radiation risk 
activity from the Naval Dosimetry Center.  In a July 1999 
letter to the RO, the Naval Dosimetry Center stated that it 
had a computer registry of all Navy and Marine Corps 
personnel with occupation exposure to ionizing radiation 
since 1947.  A search of the database revealed no records 
concerning the veteran.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Malignant tumors may be presumed to have been 
incurred in service if the evidence demonstrates that such 
disease became manifest to a degree of 10 percent or more 
within one year of separation from active duty.  See 
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).

Service connection for a disease that is claimed to be 
attributable to radiation exposure during service can be 
established by three different methods.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 
1997).  

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service."  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondly, in the absence of competent medical evidence 
linking a disability to service, there is a presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under 38 U.S.C.A. § 1112(c)(3) and 
38 C.F.R. § 3.309(d)(3).  A "radiation-exposed veteran" is 
defined by 38 C.F.R. § 3.309(d)(3) as either a veteran who 
while serving on active duty or on active duty for training 
or inactive duty for training, participated in radiation-risk 
activity.  A "radiation-risk activity" includes the on-site 
participation in a test involving the atmospheric detonation 
of a nuclear device.  "Onsite participation" means presence 
at the test site, or performance of military duties in 
connection with ships, aircraft, or other equipment used in 
direct support of the nuclear test, during an official 
operation period of an atmospheric nuclear test.  38 C.F.R. 
§ 3.309(d)(3).  

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The diseases specific to radiation exposed veterans are the 
following:  (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast, (iv) cancer of the pharynx, (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  See 38 C.F.R. § 3.309(d)(2).  
Lung cancer is not included in this regulation.  

Thirdly, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more (for most of the listed diseases) after service in an 
ionizing radiation exposed veteran may also be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing exposure while in service 
or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation includes lung cancer.  See 38 C.F.R. 
§ 3.311(b).

When it has been determined that:  (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest during the applicable 
specified time period after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  See 38 C.F.R. § 3.311(b), 
(c)(1).  The medical advisor must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted 
from in-service radiation exposure or whether, under 
38 C.F.R. § 3.311(c)(1)(ii), there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure.  

After reviewing the evidence, the Board is compelled to 
conclude that the preponderance of such evidence is against 
entitlement to service connection for lung cancer.

First, lung cancer is not included in the list of diseases 
that may be presumptively service connected by an individual 
who participated in a radiation risk activity, as set forth 
at 38 C.F.R. § 3.309(d).  Furthermore, the record does not 
demonstrate that the veteran engaged in radiation risk 
activity within the meaning of that regulation.  The Naval 
Dosimetry Center found no records concerning the veteran in a 
database of all Navy and Marine Corps personnel with 
occupational exposure to ionizing radiation since 1947.  The 
Defense Special Weapons Agency noted that two amphibious 
tracked vehicles were used during the Operation UPSHOT-
KNOTHOLE exercise, one of which was damaged beyond repair.  
The vehicles were decontaminated at Yucca Pass until the 
contamination was reduced to background level.  Thus, they 
concluded that historical records did not document the 
veteran's participation in an atmospheric nuclear test during 
his service in the Marine Corps.  They also searched 
available dosimetry data and found no record of radiation 
exposure for him.  

Secondly, although lung cancer is included in the list of 
"radiogenic" diseases at 38 C.F.R. § 3.311(b), that 
regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  Such processing "still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases."  See Ramey v. 
Brown, 120 F.3d at 1245.  Although the RO sought a dose 
estimate of the veteran's exposure to radiation as mandated 
by 38 C.F.R. § 3.311, none was given because historical data 
did not indicate that the veteran engaged in radiation risk 
activity.  The totality of the evidence is against a finding 
that the veteran was exposed to radiation.  Absent competent 
evidence that the veteran was exposed to radiation, VA is not 
required to forward the claim to the Under Secretary for 
Benefits.  Wandel v. West, 11 Vet.App. 200, 205 (1998).  The 
Board recognizes that the veteran has testified that he drove 
an amphibious tracked vehicle from a train to a site on his 
base.  However, the Defense Special Weapons Agency has 
reported that all vehicles were decontaminated at Yucca Pass 
until the contamination was reduced to background levels.  
The veteran testified that he has never been told that the 
vehicles had been exposed to radiation.  The veteran believes 
that he was exposed to radiation because a cable was later 
put around the vehicles with a radiation sign on it.  
However, in light of the findings of the Defense Special 
Weapons Agency and the Naval Dosimetry Center, the Board 
concludes that the preponderance of the evidence demonstrates 
that the veteran was not exposed to ionizing radiation during 
service.  Thus, service connection is not warranted under 
38 C.F.R. § 3.311.

Finally, the Board further concludes that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for lung cancer under a direct theory 
of service connection.  See Combee v. Brown, 34 F.3d at 1043.  
The Board notes that lung cancer was first identified in 
1995, more than 40 years after the veteran's separation from 
active duty and no medical evidence indicates that this 
condition is related to service or had its onset during the 
one-year period after service.  The medical evidence notes a 
significant smoking history and does not suggest or indicate 
a causal connection to any incident of military service.  The 
Board recognizes the contentions and oral testimony of the 
veteran.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required, and this burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

